IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STEVEN J. VILLEGAS,
                                               No. 77163-9-I
                      Appellant,
                                               DIVISION ONE
      V.
                                               UNPUBLISHED OPINION
NATIONSTAR MORTGAGE, LLC;
AURORA BANK, FSB; NORTHWEST
TRUSTEE SERVICES, INC.; U.S.
BANK, N.A. as Trustee for Lehman
Mortgage Trust Mortgage Pass-Through
Certificates, Series 2007-2,                   FILED: March 11,2019

                      Respondent.


      LEACH, J.   —   Steven Villegas appeals the summary judgment dismissal of

his claims against Nationstar Mortgage LLC, Aurora Bank FSB, Northwest

Trustee Services Inc. (NWTS), and U.S. Bank N.A. for violations of the

Consumer Protection Act (CPA).1 Villegas also appeals the trial court’s findings

of fact and conclusions of law entered in favor of Nationstar on two remaining

CPA claims dismissed after a bench trial. We affirm.




      1    Ch. 19.86 RCW.
No. 77163-9-1/2


                                      FACTS

       In 2006, Americahomekey Inc. loaned Villegas $552,000 to refinance his

home. Villegas signed a promissory note. It states that if he did “not pay the full

amount of each monthly payment on the date that it is due,” he would be in

default. Americahomekey endorsed the note to Lehman Brothers Bank FSB. It

later endorsed the note to Lehman Brothers Holdings Inc., which in turn

endorsed the note in blank.2

      Villegas also signed a deed of trust pledging his home as security for the

note. The deed of trust identified Americahomekey as the lender, Talon Group

as the trustee, and Mortgage Electronic Registration Systems Inc. (MERS) as

“nominee for Lender and Lender’s successors and assigns” as the beneficiary.

       In February 2007, Lehman Brothers sold Villegas’s note to a securitized

trust called Lehman Mortgage Trust Mortgage Pass-Through Certificates Series

2007-2. A custodial agreement for the Trust established Aurora Loan Services

LLC as the loan servicer and U.S. Bank as the custodian in possession of loan

documents, including the original notes. The custodial agreement provided that

the custodian would release any loan documents to the servicer upon request.

Aurora Loan Services sent Villegas a letter telling him that it was the new loan

servicer. Aurora Loan Services later notified Villegas that it had transferred the

servicing rights to its parent company, Aurora Bank.




      2   The record does not contain the dates of the endorsements.


                                           -2-
No. 77163-9-1/3


      Undisputed evidence shows that Villegas stopped making note payments

in January 2012.

      On June 9, 2012, Aurora Bank instructed NWTS to start a nonjudicial

foreclosure of Villegas’s home. On June 25, 2012, Aurora Bank furnished NWTS

with a beneficiary declaration. It stated that Aurora was the holder of the note.

The beneficiary declaration, signed by Regina Lashley, states,

                       DECLARATION OF BENEFICIARY
                        PURSUANT TO RCW 61.24.030
                                (SB 5810)

      Date: APRIL4, 2012

      Loan Number: 5227

      Borrower Name: STEVEN J. VILLEGAS



      I am employed as Senior Vice President for Aurora Bank FSB. I am
      duly authorized to make this declaration on behalf of Aurora Bank
      FSB.

      Aurora Bank FSB is the holder of the Promissory Note evidencing•
      the above-referenced loan.

      I declare under penalty of perjury under the laws of the State of
      Washington that the foregoing is true and correct.

      On June 12, 2012, Nationstar acquired the servicing rights to Villegas’s

loan from Aurora. This included the right to obtain the original note from U.S.

Bank, the document custodian. Aurora sent Villegas a letter informing him that

Nationstar would become his loan servicer effective July 1, 2012.




                                          -3-
No. 77163-9-1/4


          On June 28, 2012, NWTS, acting as “duly authorized agent” for Aurora

Bank, posted a notice of default at Villegas’s home.

          On July 4, 2012, Nationstar instructed NWTS to proceed with the

nonjudicial foreclosure as agent for Nationstar.       On July 23, 2013, Nationstar

signed an appointment of NWTS as successor trustee.

          On August 24, 2012, NWTS scheduled a trustee’s sale of Villegas’s home

for November 30, 2012.

          In September 2012, Villegas requested mediation under the Foreclosure

Fairness Act (FFA).3 Nationstar placed the foreclosure of Villegas’s home on

hold.

          On December 13, 2012, Villegas, his attorney, and a representative from

Nationstar met with the mediator. The parties discussed a loan modification.

Nationstar analyzed Villegas’s financial information and determined that he

qualified for a federal Home Affordable Mortgage Program loan modification.

          On May 20, 2013, Nationstar sent Villegas a trial payment plan (TPP)

offer.4     The TPP required that Villegas make three monthly payments of

$3,117.86.     Nationstar also identified an “escrow shortage” of $112.29.    This

required an additional monthly payment of $9.36.




        ~ Ch. 61.24 RCW.
        ~ The record shows that Nationstar sent Villegas a prior TPP offer on
February 8, 2013. Villegas contended that he never received the first offer. The
trial court found Villegas’s testimony credible.

                                            -4-
No. 77163-9-1/5


       Villegas satisfied the requirements of the TPP. On September 23, 2013,

Nationstar sent Villegas a permanent loan modification offer.              Nationstar

recalculated the monthly payment to $2,471.85.            But Nationstar also now

identified an escrow shortage of $3,918.96. Nationstar told Villegas that the new

monthly escrow payment would be $866.44, bringing his total monthly payment

to $3,358.29.     Villegas asked for an explanation for the much higher escrow

amount. Nationstar did not provide one. ViHegas did not accept the offer.

       On January 13, 2014, the mediator closed the mediation process.            He

issued a certificate finding that Nationstar had not negotiated in good faith:

      The payment amount on the final modification ($3,358.29) was
      significantly higher than the trial payments ($3,117.86). The initial
      idea that the discrepancy would be explained by escrow analysis
      was incorrect. Attorneys for the beneficiary made great effort to
      escalate the matter with Nationstar and get an explanation for the
      increase. None has been forthcoming. I would be willing to
      consider amending the certification if the loan amount agreed to by
      the parties in mediation is honored.

       On June 10, 2015, Nationstar sued Villegas, seeking to judicially foreclose

the deed of trust.     Villegas asserted counterclaims against Nationstar and

crossclaims against Aurora Bank, NWTS, and U.S. Bank for violations of the

CPA and intentional and negligent misrepresentation.5          For his CPA claims,

Villegas alleged that (1) Aurora Bank, Nationstar, and NWTS started nonjudicial

foreclosure proceedings in violation of the deeds of trust act (DTA)6 and (2)



       ~ Villegas abandoned the intentional and negligent misrepresentation
claims at summary judgment.
       6 Ch. 61.24 RCW.



                                            -5-
No. 77163-9-1/6


Nationstar failed to adequately review him for a loan modification or provide

accurate information about the loan modification terms.

       In October 2015, Villegas sold his home. After he paid the note in full,

Nationstar voluntarily dismissed its complaint. The trial court then realigned the

parties, designating Villegas as the plaintiff and Nationstar, Aurora Bank, NWTS,

and U.S. Bank as the defendants.

       The defendants jointly moved for summary judgment.             The defendants

relied on the declaration of Lashunda Carter, assistant secretary of Nationstar. It

stated that Nationstar took physical possession of the note from U.S. Bank on

May 16, 2013. Carter attached to her declaration copies of several documents

showing the physical transfer of the note to Nationstar. The defendants also

relied on the declaration of Tim Gaynor, vice-president of NWTS. Gaynor stated

that NWTS initiated nonjudicial foreclosure proceedings at Aurora Bank’s

request. In doing so, Gaynor stated, NWTS relied on a beneficiary declaration

identifying Aurora Bank as the holder of the note.          Gaynor stated that after

Nationstar assumed Aurora Bank’s servicing obligations, Nationstar instructed

NWTS to proceed with the foreclosure as Nationstar’s agent.

       On November 10, 2016, the trial court granted summary judgment

dismissal of all of Villegas’s claims except for “a per se violation of the Consumer

Protection Act as it relates to a ‘bad faith’ certification against Nationstar resulting

from statutory mediation.”       Nationstar filed a second motion for summary

judgment to dismiss the remaining CPA claims.            The trial court denied this


                                              -6-
No. 77163-9-117


motion, ruling that “the public interest element of the CPA claim is per se satisfied

due to a bad faith certification based upon RCW 61 .24.163 and RCW 19.86.093.”

       The CPA claims against Nationstar involving mediation proceeded to a

bench trial on May 3, 2017. Villegas contended that Nationstar violated the CPA

by (1) failing to send a representative with the requisite settlement authority to

participate in the mediation and (2) failing to adequately explain the calculations

in the permanent loan modification offer.

       The trial court considered the testimony of Villegas and Justin Laubscher,

a senior default case specialist and Nationstar’s corporate representative. The

trial court also reviewed 41 exhibits and the CR 30(b)(6) deposition testimony of

Aaryn Richardson, a litigation resolution analyst for Nationstar. Following four

days of evidence and argument, the trial court issued 14 pages of findings of fact

and conclusions of law.      On Villegas’s first claim, the trial court found that

Nationstar “presented undisputed evidence that the individual who was assigned

to participate in the mediation had the authority to settle with Villegas.”      On

Villegas’s second claim, the trial court agreed that Nationstar failed to mediate in

good faith:

       The Court finds that Nationstar failed to mediate in good faith in that
       it failed to provide documentation requested by the mediator to
       explain how it had computed the escrow shortage in the permanent
       loan modification offer provided in September 2013. Nationstar
       conceded that the mediator and Villegas requested this information
       and that it did not provide an answer to the question raised.
       Nationstar’s escrow shortage computations differed significantly in
       the February 2013 and May 2013 TPP offers, in the May 2013
       escrow statement, and in the September 2013 permanent loan
       modification. Any reasonable borrower would have been perplexed


                                            -7-
No. 77163-9-1/8

       by these different calculations.   Seeking clarification from
       Nationstar was reasonable; Nationstar’s inability or refusal to
       answer the question was not. For this reason, the Court finds
       Nationstar violated RCW 61.24.163(10)(b) during the mediation
       with Villegas.

       Under RCW 61.24.135, this violation constitutes an unfair or
       deceptive act or practice occurring in trade or commerce.
But the trial court also found that Villegas did not prove that Nationstar’s violation

of RCW 61 .24.163 caused him any compensable damages. So the trial court

entered a judgment in favor of Nationstar.

       Villegas asked the trial court to reconsider its decision. The trial court

denied this request, explaining,

       First, there was no evidence presented that the $4,000 Mr. Villegas
       incurred for mediation could have been avoided had Nationstar
       explained how it had computed the escrow amounts set out in the
       loan modification offer. Mr. Villegas would have incurred those
       expenses whether or not the parties had entered into a loan
       modification agreement. Thus, the Court does not find the
       evidence sufficient to find he incurred these mediation expenses as
       a result of Nationstar’s bad faith.

             Second, this Court does not find sufficient evidence from
      which to find on a more probable than not basis that Mr. Villegas
      would have accepted an offer that had been fully explained to him.
      Had the past arrears in escrow payments been folded into a new
      loan balance, the new payment amount would have been much
      more in line with the first TPP offer extended to Mr. Villegas. That
      offer would have been monthly payments of $3,117.86 pjj~~ the
      escrow shortage of $139.02 a month, making his total payment
      around $3,256.88.         The total monthly payment Nationstar
      requested in the permanent loan offer was $3,358.29, just $101
      more a month than what the loan payment probably should have
      been. Yet, Mr. Villegas refused this offer—not only because he
      was unclear about the alleged escrow shortage—but also because
      he could not afford even this payment. Based on the evidence
      presented at trial, the Court reaffirms Mr. Villegas’s failure to
      establish that Nationstar’s bad faith caused him any injury.
Villegas appeals.


                                             -8-
No. 77163-9-1/9


                                     DISCUSSION

           Washington’s CPA provides that “[a]ny person who is injured in his or her

business or property” by a violation of the act may bring a civil suit for injunctive

relief, duplicative attorney fees and costs, and treble damages.7 To succeed on

a CPA claim, a plaintiff must show “(1) an unfair or deceptive act (2) in trade or

commerce (3) that affects the public interest, (4) injury to the plaintiff in his or her

business or property, and (5) a causal link between the unfair or deceptive act

complained of and the injury suffered.”8        The plaintiff must establish all five

elements to prevail.9 A plaintiff may bring a claim under the CPA for violation of

the DTA. We review whether a particular action constitutes a CPA violation as a

question of law.1°

1.     Claims Dismissed on Summary Judgment

       We review an order granting summary judgment de novo, considering all

facts and reasonable inferences in the light most favorable to the nonmoving

party.11     Summary judgment is appropriate if there are no genuine issues of

material fact and the moving party is entitled to judgment as a matter of law.12




       ~ RCW 19.86.090.
       8 Trujillo v. Nw. Tr. Servs., Inc., 183 Wash. 2d 820, 834, 355 P.3d 1100
(2015).
       ~ Indoor Billboard/Wash., Inc. v. Integra Telecom of Wash., Inc., 162
Wash. 2d 59, 74, 170 P.3d 10 (2007).
        10 Leingang v. Pierce County Med. Bureau, Inc., 131 Wash. 2d 133, 150, 930
P.2d 288 (1997).
        ~ Lybbert v. Grant County, 141 Wash. 2d 29, 34, 1 P.3d 1124 (2000).
        12 Lybbert, 141 Wash. 2d at 34; CR 56(c).



                                             -9-
No. 77163-9-1110


Mere allegations or conclusory statements of fact unsupported by evidence are

not sufficient to establish a genuine issue of fact.13

       First, Villegas claims that neither Aurora Bank nor Nationstar were the

holders of the note. So neither had authority to direct the foreclosure or appoint

NWTS as the trustee.

       The DTA defines a “beneficiary” as the “holder of the instrument or

document evidencing the obligations secured by the deed of trust.”14 Only a

lawful beneficiary has the power to appoint a successor to the original trustee

named in the deed of trust.15 Only a properly appointed trustee may proceed

with a nonjudicial foreclosure of real property.’6 Thus, if an unlawful beneficiary

appoints a successor trustee, that trustee lacks legal authority to carry out the

foreclosure.’7

      A holder is a “person in possession of a negotiable instrument that is

payable either to bearer or to an identified person that is the person in

possession.”8 Possession may be either actual or constructive.’9 The holder of

       13 CR 56(e); Baldwin v. Sisters of Providence in Wash., Inc., 112 Wash. 2d
127, 132, 769 P.2d 298 (1989).
       14 RCW 61.24.005(2).
       15 Bavand v. OneWest Bank, FSB, 176 Wash. App. 475, 486, 309 P.3d 636
(2013).
       16 Bavand, 176 Wash. App. at 486-87.
       ‘~ Walker v. Quality Loan Serv. Corp., 176 Wash. App. 294, 306, 308 P.3d
716 (2013).
       18 RCW 62A.1-201(21)(A).
       19 ~ RCW 62A.3-201 U.C.C. cmt. 1, at 307 (a holder may possess a
note “directly or through an agent”); Gleeson v. Lichty, 62 Wash. 656, 659, 114
P. 518 (1911) (“But, if we assume that the note was not in [the defendant’s]
actual possession, it was clearly under his control, and therefore constructively in
his possession.”).

                                             -10-
No. 77163-9-I/li


a note is the party entitled to enforce it.2°       The holder of the note is not

necessarily the owner, and a holder does not need to own a note to enforce the

note.21

          Here, the record shows that both Aurora Bank and Nationstar were the

holders of the note at the time that each directed NWTS to proceed with the

nonjudicial foreclosure. As the servicer of Villegas’s loan, both Aurora Bank and

Nationstar had constructive possession of the note because they had the

authority to request it from the document custodian at any time. And Nationstar

had the note in its physical possession since May 16, 2013. Because the note

was endorsed in blank and Nationstar had actual physical possession of the

note, it was the holder of the note with the right to enforce it. The trial court

properly dismissed Villegas’s claims involving the identity of the beneficiary.22

          Next, Villegas contends that NWTS violated its duty of good faith under

RCW 61 .24.010(4) and duty to comply with RCW 61.24.030(7)(a) because it did

not adequately ascertain whether Aurora and Nationstar were the holders of the

note.

          “RCW 61.24.010(4) imposes a duty of good faith on the trustee toward the

borrower, beneficiary, and grantor.”23 A trustee must “adequately inform’ itself”

        20   RCW 62A.3-301.
        21   Brown v. Dep’t of Commerce, 184 Wash. 2d 509, 525, 359 P.3d 771
(2015).
        22At trial on the mediation claim, the trial court found that “[i]n July 2012,
Nationstar became the servicer on this loan and became the holder of the
promissory note.” Villegas does not challenge this finding.
       23 Lyons v. U.S. Bank Nat’l Ass’n, 181 Wash. 2d 775, 787, 336 P.3d 1142
(2014).

                                            -11-
No. 77163-9-1/12


about “the purported beneficiary’s right to foreclose, including, at a minimum, a

‘cursory investigation’ to adhere to its duty of good faith.”24 A trustee’s failure to

act impartially between note holders and borrowers can support a claim for

damages under the C PA.25

       RCW 61 .24.030(7)(a) requires that “for residential real property, before the

notice oftrustee’s sale is recorded, transmitted, or served, the trustee shall have

proof that the beneficiary is the holder of any promissory note or other obligation

secured by the deed of trust.” “A declaration by the beneficiary made under the

penalty of perjury stating that the beneficiary is the holder of any promissory note

or other obligation secured by the deed of trust” satisfies a trustee’s obligations

under RCW 61.24.030(7)(a).26 But a trustee may determine the identity of the

note holder “in a way other than through the beneficiary declaration.”27

      Aurora provided NWTS a beneficiary declaration made under penalty of

perjury. It unambiguously stated that Aurora was the holder of Villegas’s note.

NWTS relied on this declaration before initiating the nonjudicial foreclosure

process.   Thus, Villegas fails to raise a genuine dispute of material fact that

NWTS violated its statutory obligations with regard to Aurora.




      24  Lyons, 181 Wash. 2d at 787 (internal quotation marks omitted) (quoting
Walker, 176 Wash. App. at 309).
       25 Lyons, 181 Wash. 2d at 787.
       26 RCW 61.24.030(7)(a); see also Brown, 184 Wash. 2d at 514 (“a party’s
undisputed declaration submitted under penalty of perjury that the party is the
holder of the note satisfies the DTA’s proof of beneficiary provisions”).
       27Lyons, 181 Wn.2dat791.

                                            -12-
No. 77163-9-1/13


         NWTS did not receive a beneficiary declaration for Nationstar.28            But

NWTS had other proof that Nationstar had become the new holder of the note.

First, NWTS received a notification through a secure messaging platform on

June 28, 2012, that Nationstar had assumed Aurora’s loan servicing obligations.

And on July 4, 2012, Nationstar sent NWTS instructions to proceed with the

foreclosure with Nationstar, not Aurora, as the beneficiary.         In his declaration,

Gaynor stated,

         Based on NWTS’s experience in the non-judicial foreclosure
         industry, loan servicers typically advise NWTS when a change in
         the foreclosing beneficiary occurs. At no time after being informed
         to proceed with foreclosure in the name of Nationstar did NWTS
         receive information stating that Nationstar was not the foreclosing
         beneficiary.
Finally, NWTS knew that the county auditor had recorded an assignment of the

deed of trust on July 25, 2012, showing Nationstar as the beneficiary.              The

record        establishes   that   NWTS   satisfied   its   obligations   under   RCW

61 .24.030(7)(a) regarding the foreclosing beneficiary’s identity. Villegas fails to

raise a genuine issue of material fact that NWTS violated its statutory duties

under the DTA.




          The record on appeal contains a beneficiary declaration by Nationstar
         28
that references the wrong borrower’s name and property address. It is unclear
how, if at all, the declaration is relevant to Villegas’s case. The declaration was
filed several months after the notice of appeal. Because the declaration was not
before the trial court and Villegas did not file a motion to supplement the record
pursuant to RAP 9.11, we do not consider it further.

                                             -13-
No. 77163-9-1/14


2.     Villegas’s Claims at Trial

       An appellate court limits its review of challenges of a trial court’s findings

of fact and conclusions of law “to determining whether substantial evidence

supports the findings and, if so, whether the findings in turn support the trial

court’s conclusions of law and judgment.”29 Substantial evidence exists “when

there is a sufficient quantum of proof to support the trial court’s findings of fact.”3°

An appellate court accepts unchallenged findings of fact as true on appeal.31

       Villegas challenges the trial court’s finding that Nationstar did not violate

RCW 61.24.163(10) by failing to send a representative with settlement authority

to the mediation. But uncontroverted evidence supports the trial court’s finding.

Laubscher testified that “[e]very default case specialist that attends an FFA

mediation also has full settlement authority.”        Laubscher explained that “full

settlement authority” includes “the authority to grant a foreclosure alternative

option,” including a loan modification.       Villegas speculates that Nationstar’s

representative did not have settlement authority because “[i]f that person had had

any authority or knowledge of the file, he could have provided an explanation

regarding the change in monthly payment amounts.” But the representative’s

inability to adequately explain the loan modification calculations does not prove

that the representative lacked settlement authority.

       29 Dickson v. Kates, 132 Wash. App. 724, 730, 133 P.3d 498 (2006) (citing
Org. to Pres. Agric. Lands v. Adams County, 128 Wash. 2d 869, 882, 913 P.2d 793
(1996)).
       3° Dickson, 132 Wash. App. at 730 (quoting Org. to Pres. Agric. Lands, 128
Wash. 2d at 882).
       31 Dickson, 132 Wash. App. at 730.



                                             -14-
No. 77163-9-1/15


       Villegas also challenges the trial court’s finding and conclusion that he did

not prove the injury element of a CPA claim.           The CPA limits compensable

injuries to “‘injury to [the] plaintiff in his or her business or property.”32 A claimant

must show that the alleged injury would not have occurred “but for” the

defendant’s unlawful acts.33 “Because the CPA addresses ‘injuries’ rather than

‘damages,’ quantifiable monetary loss is not required.”34             “Where a more

favorable loan modification would have been granted but for bad faith in

mediation, the borrower may have suffered an injury to property within the

meaning of the CPA.”35 And expenses incurred in extra mediation sessions

necessitated by an opposing party’s failure to prepare or mediate in good faith

can be a compensable injury under the CPA.       36


       At trial, Villegas and Nationstar stipulated that Villegas incurred $350 for

an initial attorney consultation after receiving the notice of trustee’s sale and that

he paid $4,000 in legal fees in connection with the mediation.37 But Nationstar’s

lack of good faith arose only after it offered Villegas a permanent loan

       32   Frias v. Asset Foreclosure Servs., Inc., 181 Wash. 2d 412, 430, 334 P.3d
529 (2014) (alteration in original) (quoting Hangman Ridge Training Stables, Inc.
v. Safeco Title Ins. Co., 105 Wash. 2d 778, 780, 719 P.2d 531 (1986)).
         ~ Schnall v. AT&T Wireless Servs., Inc., 171 Wash. 2d 260, 278, 259 P.3d
129 (2011) (quoting Indoor Billboard, 162 Wash. 2d at 83-84).
         ~ Frias, 181 Wash. 2d at 431 (citing Panag v. Farmers Ins. Co. of Wash.,
166 Wash. 2d 27, 57, 204 P.3d 885 (2009)).
        ~ Frias, 181 Wash. 2d at 431-32.
        36 Frias, 181 Wash. 2d at 432.
         ~ On appeal, Villegas contends that he actually paid $400 in mediation
fees. Villegas fails to support this assertion with any citation to the record. In
any event, the fees for mediation were not caused by Nationstar’s subsequent
inability to explain how it calculated the escrow shortage in Villegas’s permanent
loan modification offer.

                                             -15-
No. 77163-9-1/16


modification in September 2013. Villegas did not present any evidence that

Nationstar’s conduct after September 2013 caused him to incur any of his

expenses. Substantial evidence supports the trial court’s finding that Villegas did

not prove a compensable injury. This finding supports the trial court’s conclusion

of law.

          Villegas argues, as he did below, that he incurred injuries by paying

attorney fees for “representing him in the mediation that ended up being a

waste.” But, as the trial court correctly reasoned, Villegas would have paid these

fees to have an attorney represent him at the mediation no matter what

happened at it.

          Villegas argues that the trial court should have found that damage to his

credit score constituted an injury under the CPA. But Villegas did not present

any evidence of a causal link between Nationstar’s bad faith and the alleged

damage to his credit score. And Villegas testified that he did not know what his

credit score was, either before he defaulted on the loan or after mediation.

          Finally, citing Frias, Villegas argues that a mediation conducted in bad

faith, “irrespective of any out of pocket money damages, constituted an ‘injury’

under the CPA.” But Frias held only that bad faith in mediation may result in

injuries, and pleading this misconduct was sufficient to survive a CR 12(b)(6)

motion to dismiss.38 Villegas cites no authority in support of the proposition that

a bad faith finding per se satisfies the CPA’s injury requirement.

          38   Frias, 181 Wash. 2d at 431-32.


                                             -16-
No. 77163-9-1/17


      Affirmed.



                              L€J/
                              ~---~




WE CONCUR:




                   a
                       ‘.




                       -17-